t c memo united_states tax_court francis z mischel petitioner v commissioner of internal revenue respondent docket no filed date francis z mischel pro_se pamelya p herndon for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure in contrast petitioner claims an overpayment in the amount of dollar_figure after concessions by petitioner the issues for decision are as follows whether respondent may in determining the deficiency in income_tax against petitioner disregard the community_property_laws of the state of arizona whether for purposes of determining the applicable tax_rates and standard_deduction petitioner's filing_status is that of a married_person filing jointly a married_person filing separately or a head-of-household whether petitioner is entitled to dependency_exemption deductions for her three children unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that she worked for sandia oil co and show low gemstones inc in and received wages during that year from those companies in the amounts of dollar_figure and dollar_figure respectively whether petitioner is entitled to an additional exemption for her husband whether petitioner is entitled to an earned_income_credit whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file an income_tax return whether petitioner overpaid her income_tax and whether petitioner should be liable for a penalty under sec_6673 findings_of_fact none of the facts have been stipulated petitioner francis z mischel petitioner resided in st johns arizona at the time that her petition was filed with the court a petitioner and her family petitioner was married to le w mischel mr mischel throughout and lived with him during the year mr mischel was not gainfully_employed in and received no income during the year he was also without financial resources petitioner and mr mischel have children andre a son who turned in daphne a daughter who turned in and melody a daughter who turned in andre daphne and melody resided with petitioner and mr mischel in except for that part of the year when daphne or melody may have been away in college b petitioner's employment petitioner worked for sandia oil co sandia and show low gemstones inc show low in during that year petitioner received wages from those companies in the amounts of dollar_figure and dollar_figure respectively for a total of dollar_figure no federal_income_tax was withheld from petitioner's wages by sandia federal_income_tax in the amount of dollar_figure was withheld from petitioner's wages by show low petitioner provided the sole support for herself and her family in c petitioner's form 1040a on date respondent received a form 1040a u s individual_income_tax_return that purported to be an income_tax return for the form 1040a although the form 1040a was signed by petitioner it was prepared by or at the direction of mr mischel the form 1040a disclosed petitioner's filing_status as head-of-household claimed the standard_deduction in the amount appropriate for that filing_status and listed andre daphne and melody as dependents the form 1040a also included the following numerical entries entry amount wages salaries tips etc dollar_figure big_number total income big_number total adjustments to income -0- big_number adjusted_gross_income standard_deduction dollar_figure exemptions dollar_figure ea dollar_figure taxable_income -0- tax -0- total_tax -0- payments tax withheld dollar_figure estimated_tax payment dollar_figure earned_income_credit dollar_figure total payments dollar_figure tax informant fee dollar_figure overpaid refund dollar_figure at trial the entry of dollar_figure big_number was described as consisting of the following items item amount fraudulent irs claim dollar_figure big_number arizona tax based on fraud- ulent irs information big_number subtotal dollar_figure big_number wages sandia show low dollar_figure total dollar_figure big_number the fraudulent irs claim apparently relates to what petitioner regards as a fraudulent assessment s or claim made by respondent against petitioner or mr mischel for tax pertaining to a taxable_year s prior to the taxable_year in issue the arizona tax based on fraudulent irs information apparently relates to what petitioner regards as a fraudulent assessment or claim made by the arizona department of revenue against petitioner or mr mischel for tax pertaining to the taxable_year based on fraudulent information furnished by respondent the entry for tax withheld in the amount of dollar_figure apparently relates principally to what petitioner believes was the fraudulent income amount for the taxable_year that was furnished by respondent to the arizona department of revenue and that led to the arizona tax based on fraudulent irs information described above the entry for estimated_tax payment in the amount of dollar_figure represents the alleged out-of-pocket cost incurred by petitioner and mr mischel in traveling to respondent's service_center in ogden utah in date in order to review their tax records for prior years the entry for tax informant fee in the amount of dollar_figure represent sec_25 percent of dollar_figure this fee was claimed by petitioner on the basis that she and mr mischel exposed the fraudulent irs claim described above respondent did not process the form 1040a as an income_tax return rather respondent treated it as a frivolous_return and assessed the frivolous_return penalty under sec_6702 against petitioner in the amount of dollar_figure d petitioner's form 1040x at trial petitioner tendered to the court a form 1040x amended u s individual_income_tax_return for the form 1040x which mirrored the form 1040a except for the following the form 1040x was signed by both petitioner and mr mischel the form 1040x claimed one additional exemption for mr mischel and the form 1040x claimed the standard_deduction in an amount appropriate to a joint_return petitioner never filed the form 1040x with respondent e respondent's determination by notice_of_deficiency issued date respondent determined that petitioner received income from wages in the total amount of dollar_figure in respondent also determined that petitioner did not file an income_tax return for and is therefore liable for the addition_to_tax under sec_6651 in determining the amount of the deficiency in income_tax respondent treated petitioner as married allowed petitioner the standard_deduction in an amount appropriate to a married_person filing separately applied the tax_rates applicable to that filing_status allowed petitioner an exemption for herself and did not allow any dependency_exemptions or the earned_income_credit further in determining the amount of the deficiency respondent did not make any allowance for the community_property_laws of the state of arizona at trial mr mischel testified that we do not regard the irs as having any jurisdiction over petitioner's taxes at this particular time until the court releases the jurisdiction back to the irs f petitioner's contentions petitioner admits that her wages are taxable however petitioner contends that she reported her wages on the form 1040a which she further contends is a valid income_tax return in the alternative petitioner contends that she should not be held liable for an addition_to_tax under sec_6651 because the frivolous_return penalty under sec_6702 has already been assessed against her petitioner also contends her tax_liability should be computed by reference to the rates applicable to married individuals filing jointly she is entitled to the standard_deduction in an amount appropriate to that filing_status she is entitled to a total of exemptions for her children and one each for herself and mr mischel she is entitled to the earned_income_credit and she is entitled to a refund in the amount claimed on the form 1040a issue community_property split opinion we begin with an issue not raised by the parties but which we think must be addressed as a fundamental matter ie whether respondent may disregard community_property_laws in determining a deficiency in this regard we recall that respondent did not make any allowance for the community_property_laws of the state of arizona in determining the deficiency in income_tax against petitioner sec_66 authorizes the commissioner to disallow the benefits of any community_property law to a taxpayer with respect to any income if the taxpayer acted as if solely entitled to such income and the taxpayer failed to notify the taxpayer's spouse before the due_date for filing the return for the taxable_year in which the income was earned of the nature and amount of such income at trial respondent was unable to offer any persuasive reason why respondent was authorized to disregard the community_property_laws of the state of arizona petitioner did not act as if she were solely entitled to her wage income and she did not fail to notify mr mischel of such income indeed petitioner's wages provided the support for petitioner and her family and petitioner's wages were part of the computation on the form 1040a which was prepared by or at the direction of mr mischel arizona law provides that the wages of a spouse represent community_property and that each spouse has an equal one-half interest in those earnings ariz rev stat ann sec west 282_us_118 accordingly each spouse must report one-half of such income when a separate_income tax_return is filed 403_us_190 we have found as a fact that petitioner was married to mr mischel throughout and lived with him during the year this finding which is based on the evidence adduced at trial is supported by respondent's determination made in the notice_of_deficiency regarding petitioner's marital status in in view of the foregoing we hold that petitioner is taxable on only one-half of the wages received from sandia and show low in ie one-half of dollar_figure or dollar_figure as reflected in the computation infra on p see schramm v commissioner tcmemo_1991_523 affd without published opinion 988_f2d_121 9th cir issue petitioner's filing_status on the form 1040a petitioner claimed head-of-household filing_status on the form 1040x petitioner claimed that she was entitled to file as a married individual filing jointly in contrast respondent determined that petitioner must file as a married individual filing separately we agree with respondent petitioner does not qualify as a head-of-household because petitioner was married to mr mischel throughout and lived with him during the year sec_2 requires inter alia that a head_of_household not be married at the close of his or her taxable_year cf sec_2 petitioner does not qualify as a married individual filing jointly for the simple reason that petitioner did not file a joint_return with mr mischel see sec_1 see 86_tc_433 n affd in part and revd in part on other issues 851_f2d_1492 d c cir in view of the foregoing we sustain respondent's determination that petitioner's tax_liability must be computed by reference to the rates applicable to married individuals filing separately and that petitioner is only entitled to a standard_deduction in the amount applicable to that filing_status issue claimed dependency_exemption deductions for petitioner's children respondent does not contend that as a matter of law petitioner is not entitled to claim her children as dependents rather respondent contends that petitioner failed to demonstrate during the examination stage of this case whether or not these dependents were truly under her care and entitled to dependent_exemption the record demonstrates and we have found as a fact that petitioner provided the sole support for herself and her family in the record also demonstrates that andre daphne and melody resided with petitioner and mr mischel in except for that part of the year when daphne or melody may have been away in college under these circumstances and in view of mr mischel's lack of financial resources we hold that petitioner is entitled to dependency_exemption deductions for her children issue additional exemption for mr mischel if a joint_return is not filed an exemption for a taxpayer's spouse is allowable under sec_151 only if the spouse has no gross_income and is not the dependent of another taxpayer for the reasons discussed in issue infra the issue regarding the exemption for mr mischel is moot issue earned_income_credit as relevant herein sec_32 provides that a married individual is entitled to the earned_income_credit only if a joint_return is filed because petitioner did not file a joint_return she is not entitled to an earned_income_credit issue addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax if a taxpayer fails to file a timely return unless the taxpayer's failure is due to reasonable_cause and not due to willful neglect the addition is based on the amount_required_to_be_shown_as_tax on the return petitioner is not liable for the addition_to_tax under sec_6651 because the amount_required_to_be_shown_as_tax on her return was zero the following calculation shows why this is true income dollar_figure less standard_deduction -dollar_figure dollar_figure less personal_exemption -dollar_figure dollar_figure less dependency_exemptions -dollar_figure taxable_income -0- tax -0- issue petitioner's claim for overpayment based on the foregoing calculation and recalling that dollar_figure was withheld from petitioner's wages by show low we hold that petitioner overpaid her tax by dollar_figure we reject petitioner's claim for an overpayment in an amount greater than the amount of her withholding the full dollar_figure claim made in the form 1040a is whimsical if not capricious negative gross_income is not a concept that the federal tax law recognizes and the amounts claimed by petitioner as tax withheld estimated_tax payment and tax informant fee are simply not payments of tax that could give rise to an overpayment issue penalty under sec_6673 respondent has not moved for the imposition of a penalty under sec_6673 nevertheless we think it appropriate to consider the matter see schramm v commissioner tcmemo_1991_523 affd without published opinion 988_f2d_121 9th cir as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for whether or not the form_1040 constitutes a valid return an issue we do not and need not reach we think that it constitutes a valid claim_for_refund cf commissioner v lundy 516_us_116 s ct delay or that the taxpayer's position in such proceeding is frivolous or groundless although it might seem odd to consider imposing a penalty under sec_6673 when we have not sustained respondent's determination regarding the deficiency and addition_to_tax we note the following first petitioner prevailed in this case only because the court not petitioner raised the community_property issue second petitioner's interest in this case has been principally if not exclusively to pursue matters pertaining to prior taxable years that have absolutely no relevance to the taxable_year in issue the form 1040a submitted by petitioner reflects a fanciful approach to her federal_income_tax responsibilities and the contentions made in support of that form are without merit notwithstanding the foregoing we have decided not to exercise our discretion to impose a penalty under sec_6673 in part because of our concern that petitioner may be acting at the misguided direction of mr mischel nevertheless petitioner should understand that persistence in this court in pursuing the overpayment claimed in the form 1040a in a subsequent case may result in the imposition of a penalty under sec_6673 to give effect to the foregoing a decision for petitioner will be entered that there is no deficiency and no addition_to_tax under sec_6651 and that there is an overpayment in the amount of dollar_figure for the taxable_year
